PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CAREFIRST OF MARYLAND,                  
INCORPORATED, d/b/a Carefirst Blue
Cross/Blue Shield,
                 Plaintiff-Appellant,
                 v.
CAREFIRST PREGNANCY CENTERS,                  No. 02-1137
INCORPORATED, d/b/a Carefirst,
                Defendant-Appellee,
                and
NETIMPACT, INCORPORATED,
                        Defendant.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                        (CA-01-1578-CCB)
                       Argued: April 3, 2003
                       Decided: July 2, 2003
          Before WILKINS, Chief Judge, and MOTZ and
                    KING, Circuit Judges.


Affirmed by published opinion. Judge King wrote the opinion, in
which Chief Judge Wilkins and Judge Motz joined.


                            COUNSEL

ARGUED: Ruth Mae Finch, STEVENS, DAVIS, MILLER &
MOSHER, L.L.P., Washington, D.C., for Appellant. Frederick Chris-
2     CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS
topher Laney, NIRO, SCAVONE, HALLER & NIRO, Chicago, Illi-
nois, for Appellee. ON BRIEF: Barth X. deRosa, STEVENS,
DAVIS, MILLER & MOSHER, L.L.P., Washington, D.C., for Appel-
lant. Raymond P. Niro, Jr., Matthew G. McAndrews, NIRO, SCA-
VONE, HALLER & NIRO, Chicago, Illinois, for Appellee.


                              OPINION

KING, Circuit Judge:

   In this appeal, we address whether an Illinois organization sub-
jected itself to personal jurisdiction in Maryland by operating an
Internet website that allegedly infringed the trademark rights of a
Maryland insurance company. Carefirst of Maryland ("Carefirst")
accuses Chicago-based Carefirst Pregnancy Centers, Inc. ("CPC") of
selecting the name CAREFIRST, despite having notice both of Care-
first’s federal registrations for CAREFIRST and of Carefirst’s com-
mon law use of the CAREFIRST mark. Carefirst brought suit against
CPC in the District of Maryland, alleging infringement and dilution
of its trademark. The court dismissed the case without prejudice for
lack of personal jurisdiction over CPC. Carefirst asks that we vacate
the dismissal on the ground that Carefirst has made the requisite
prima facie showing that CPC is subject to personal jurisdiction in
Maryland. In the alternative, Carefirst seeks remand to the district
court for jurisdictional discovery. Because the district court properly
resolved the jurisdictional issue, we affirm its dismissal of this trade-
mark action.

                                   I.

                                   A.

   Carefirst, a Maryland corporation with its principal place of busi-
ness in Maryland, is one of the nation’s largest healthcare insurance
companies. It is a non-profit BlueCross BlueShield licensee, primarily
in the business of selling prepaid healthcare plans. BlueCross Blue-
Shield is an association of independent health plans, which, since the
1930s, have been chartered to operate in geographically distinct terri-
      CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS            3
tories. Carefirst operates exclusively within the mid-atlantic region of
the United States; the majority of its 3.1 million members resides in
Maryland and in the nearby states of Pennsylvania and West Virginia.

   Among the services covered by Carefirst’s trademark and service
mark in the CAREFIRST name are "educational services, namely,
conducting seminars, classes, workshops and lectures on nutrition,
infant care, prenatal care, fitness, weight reduction, stress manage-
ment and substance abuse." Carefirst advertises and promotes its
products and services extensively via the Internet at
www.carefirst.com. Its website includes information on health educa-
tion classes in pregnancy, child birth, and infant care, and it provides
pregnancy-related educational materials.

                                  B.

    CPC, an Illinois corporation with its principal place of business in
Illinois, is a non-profit, evangelical, pro-life advocacy organization.
CPC’s professed mission is to "care[ ] for Chicago-area women in
pregnancy-related crisis by meeting their emotional, physical and
spiritual needs, enabling them to choose life." The organization origi-
nally incorporated in 1985 under the name "Loop Crisis Pregnancy
Center," but it changed its name in 1993 to "ChicagoCare Pregnancy
Centers," and then in 1999 to "Carefirst Pregnancy Centers, Inc. d/b/a
Carefirst."

   CPC is headquartered in Chicago, Illinois, and it has no physical
presence in Maryland: it has no offices, no telephone listing, no
employees, and no agents there. Nor does CPC directly solicit funds
from individuals in Maryland. And, according to the declaration of
CPC’s president, Nancy W. Good, CPC has never even provided
counseling services to anyone in Maryland. CPC’s sole contact with
Maryland springs from its operation of an Internet website, accessible
from anywhere in the world through any one of several web
addresses.

  In 1998, CPC entered into a contract with NetImpact, Inc.,
4       CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS
a web hosting1 and web development2 company incorporated
in Delaware and headquartered in Ocean Pines, Maryland.
On CPC’s behalf, NetImpact purchased several domain names,3
including     "www.carefirstpc.com,"      "www.carefirstpc.org,"
"www.carefirstpc.net," "chicagocare.org," "love4real.org," and
"care1pregnancy.com." Between November 5, 1998, and November
20, 2001, NetImpact submitted twenty-three invoices to CPC’s Illi-
nois address for the web hosting services that NetImpact provided
during the period.4

   CPC uses its various domain names to direct Internet traffic to
CPC’s website, throughout which the CAREFIRST name appears. On
that website, CPC solicits donations; educates pregnant women about
nutrition, infant care, and prenatal care; provides references to
Chicago-area medical doctors and hospitals; promotes its counseling
services and parenting classes; and advertises the pregnancy tests and
ultrasound services that it offers free of charge. The website asserts
at several points that the geographic focus of CPC’s activities is the
Chicago metropolitan area.

  In soliciting donations, CPC’s website offers prospective donors
two methods of contribution: (1) they can call an advertised toll-free
number and make a credit card transaction over the phone; or (2) they
can make a credit card donation directly through the website. In either
case, the donor’s name and address are recorded in CPC’s database,
and the donor thereafter receives advertising materials through the
    1
     "Web hosting" is a service provided by companies that have a direct
connection to the Internet. When an individual wants to create a website,
he can contract with one of these host companies to rent space on the
host’s Internet-connected "server" computer. For a fee, the individual is
permitted to save his website files on the host’s server; the host, in turn,
maintains the server and the Internet connection.
   2
     "Web development" refers to the design and programming of a web-
site.
   3
     A "domain name" is a unique Internet address that serves as the pri-
mary identifier of an Internet user. See Panavision Int’l, L.P. v. Toeppen,
938 F. Supp. 616, 618 (C.D. Cal. 1996).
   4
     The CPC website itself was created, and now is administered and
maintained, by Highgate Cross, Inc., a Chicago-area company.
      CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS              5
mails. If the donation is made online, the donor also receives a thank-
you e-mail.

   CPC has acknowledged that it received $1,542 in donations (about
0.0174% of its total donation receipts) from Maryland residents
between 1991 and September of 2001. Of this amount, only $120 was
donated (by nine different Marylanders) after CPC adopted the name
"Carefirst Pregnancy Centers, Inc.," in 1999. Apart from a single
online donation made by the lawyer for Carefirst in this proceeding,
there is no evidence that the Maryland donations were made through
the website.

                                   II.

   On October 26, 2000, shortly after learning of CPC’s use of the
CAREFIRST name and mark, Carefirst transmitted a cease-and-desist
letter to CPC. After attempting to resolve the dispute, Carefirst, on
May 31, 2001, filed suit against CPC and NetImpact in the District
of Maryland.

   CPC responded by filing a Rule 12(b)(2) motion to dismiss for lack
of personal jurisdiction, supported by the declaration of its president,
Nancy W. Good. After obtaining several extensions of time, Carefirst
filed a motion requesting both limited jurisdictional discovery and
another extension of time in which to respond to the motion to dis-
miss. CPC opposed Carefirst’s motion, maintaining that discovery
was unwarranted since Carefirst had failed to make a prima facie case
for personal jurisdiction.

   On January 2, 2002, the court dismissed the action, without preju-
dice, for lack of personal jurisdiction, and it denied Carefirst’s discov-
ery request.5 Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc.,
   5
     On March 28, 2002, the district court entered a Consent Judgment for
trademark infringement, dilution, and unfair competition against CPC’s
co-defendant, NetImpact, enjoining that company from creating or main-
taining an Internet website or link under the CAREFIRST mark and
name, and releasing NetImpact from damages based upon NetImpact’s
compliance with the Consent Judgment and terms of the settlement
agreement. As part of Carefirst’s and NetImpact’s settlement, NetIm-
pact’s president and owner agreed to give testimony regarding CPC’s
contacts with NetImpact.
6       CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS
Mem. Op., Civ. No. CCB-01-1578 (D. Md. Jan. 2, 2002) (the "Opin-
ion"). In granting CPC’s motion to dismiss for lack of personal juris-
diction, the court found that CPC operated primarily in Chicago; had
no office, telephone listing, employees, agents, or sales representa-
tives in Maryland; had never directly solicited funds from Maryland
residents or otherwise targeted the forum; had received a de minimus
portion of its charitable contributions from Maryland residents; and
had recived nearly all of those contributions by mail, rather than
online. Opinion at 1. The court went on to find that CPC’s only con-
nections to Maryland arose from the facts that (1) its website could
be accessed from anywhere in the world, including Maryland; and (2)
the website’s "host" was a Maryland corporation. Id. On this basis,
the court concluded that CPC did not have sufficient contacts with
Maryland to support personal jurisdiction in the Maryland courts. Id.6

   On January 11, 2002, Carefirst sought reconsideration of the dis-
missal. Then, on March 12, 2002, it filed a motion to vacate the dis-
missal on the basis of newly discovered evidence of CPC’s contacts
with Maryland, which Carefirst had obtained from NetImpact’s presi-
dent. The court denied the motion for reconsideration on March 29,
2002, Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., Order,
Civ. No. CCB-01-1578 (D. Md. Mar. 29, 2002), and it denied the
motion to vacate on July 17, 2002, Carefirst of Md., Inc. v. Carefirst
Pregnancy Ctrs., Inc., Order, Civ. No. CCB-01-1578 (D. Md. July 17,
2002) (the "July Order"). Carefirst timely appealed the dismissal of
its complaint, the denial of its motion for reconsideration, and the
denial of its motion to vacate. We possess jurisdiction pursuant to 28
U.S.C. § 1291.

                                 III.

   We review de novo a dismissal for lack of personal jurisdiction,
Kohler v. Dodwell, 152 F.3d 304, 307 (4th Cir. 1998), though we
review any underlying factual findings for clear error, see In re
    6
   Two days later, on January 4, 2002, the court informed counsel for
Carefirst that, although the court had not had an opportunity to review
Carefirst’s reply brief before denying Carefirst’s motion for discovery
and an extension of time, it subsequently had done so and remained con-
vinced that its January 2 ruling was correct.
      CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS            7
Celotex Corp., 124 F.3d 619, 627 (4th Cir. 1997). When personal
jurisdiction is properly challenged under Rule 12(b)(2), the jurisdic-
tional question is to be resolved by the judge, with the burden on the
plaintiff ultimately to prove grounds for jurisdiction by a preponder-
ance of the evidence. Mylan Labs., Inc. v. AKZO, N.V., 2 F.3d 56, 59-
60 (4th Cir. 1993). When, however, as here, a district court decides
a pretrial personal jurisdiction motion without conducting an evidenti-
ary hearing, the plaintiff need only make a prima facie showing of
personal jurisdiction. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir.
1989). In deciding whether the plaintiff has made the requisite show-
ing, the court must take all disputed facts and reasonable inferences
in favor of the plaintiff. See Mylan Labs., 2 F.3d at 60.

   We review a district court’s discovery orders for abuse of discre-
tion. See id. at 64. We also review for abuse of discretion the denial
of a Rule 6(b)(1) motion for extension of time. See Lujan v. Nat’l
Wildlife Fed’n, 497 U.S. 871 (1990).

                                  IV.

                                  A.

   Under Federal Rule of Civil Procedure 4(k)(1)(A), a federal court
may exercise personal jurisdiction over a defendant in the manner
provided by state law. See ESAB Group, Inc. v. Centricut, Inc., 126
F.3d 617, 622 (4th Cir. 1997). Thus, for a district court to assert per-
sonal jurisdiction over a nonresident defendant, two conditions must
be satisfied: (1) the exercise of jurisdiction must be authorized under
the state’s long-arm statute; and (2) the exercise of jurisdiction must
comport with the due process requirements of the Fourteenth Amend-
ment. Christian Sci. Bd. of Dirs. of the First Church of Christ v.
Nolan, 259 F.3d 209, 215 (4th Cir. 2001). With regard to the first
requirement, we must accept as binding the interpretation of Mary-
land’s long-arm statute rendered by the Maryland Court of Appeals.
See Mylan Labs., 2 F.3d at 61. The Maryland courts have consistently
held that the state’s long-arm statute is coextensive with the limits of
personal jurisdiction set by the due process clause of the Constitution.
See Mohamed v. Michael, 370 A.2d 551, 553 (Md. 1977). Thus, our
statutory inquiry merges with our constitutional inquiry. See Stover v.
O’Connell Assocs., Inc., 84 F.3d 132, 135 (4th Cir. 1996).
8      CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS
   A court’s exercise of jurisdiction over a nonresident defendant
comports with due process if the defendant has "minimum contacts"
with the forum, such that to require the defendant to defend its inter-
ests in that state "does not offend traditional notions of fair play and
substantial justice." Int’l Shoe Co. v. Washington, 326 U.S. 310, 316
(1945) (internal quotation marks omitted).

   The standard for determining the existence of personal jurisdiction
over a nonresident defendant varies, depending on whether the defen-
dant’s contacts with the forum state also provide the basis for the suit.
If those contacts form the basis for the suit, they may establish "spe-
cific jurisdiction." In determining whether specific jurisdiction exists,
we consider (1) the extent to which the defendant has purposefully
availed itself of the privilege of conducting activities in the state; (2)
whether the plaintiffs’ claims arise out of those activities directed at
the state; and (3) whether the exercise of personal jurisdiction would
be constitutionally "reasonable." ALS Scan, Inc. v. Digital Serv. Con-
sultants, Inc., 293 F.3d 707, 711-12 (4th Cir. 2002), cert. denied, 123
S. Ct. 868 (2003); see Helicopteros Nacionales de Colombia, S.A. v.
Hall, 466 U.S. 408, 414 & n.8 (1984). If, however, the defendant’s
contacts with the state are not also the basis for the suit, then jurisdic-
tion over the defendant must arise from the defendant’s general, more
persistent, but unrelated contacts with the state. To establish general
jurisdiction, the defendant’s activities in the state must have been
"continuous and systematic." ALS Scan, 293 F.3d at 712; see Helicop-
teros, 466 U.S. at 414 & n.9.

   Because there is, in this case, no suggestion that CPC engaged in
continuous and systematic activities within Maryland, our inquiry
must focus on the conduct giving rise to the suit, i.e., CPC’s alleged
infringement of Carefirst’s trademark. And accordingly, it is only if
(1) CPC purposefully availed itself of the privilege of conducting
activities in Maryland, (2) Carefirst’s claims arise out of those activi-
ties, and (3) the exercise of personal jurisdiction would be constitu-
tionally "reasonable," that CPC can be held subject to specific
jurisdiction in Maryland. In conducting this inquiry, we direct our
focus to "the quality and nature of [CPC’s Maryland] contacts." Nich-
ols v. G.D. Searle & Co., 783 F. Supp. 233, 238 (D. Md. 1992), aff’d,
991 F.2d 1195 (4th Cir. 1993). We should not "merely . . . count the
contacts and quantitatively compare this case to other preceding
       CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS               9
cases." Id. Even a single contact may be sufficient to create jurisdic-
tion when the cause of action arises out of that single contact, pro-
vided that the principle of "fair play and substantial justice" is not
thereby offended. Id. (citing Burger King Corp. v. Rudzewicz, 471
U.S. 462, 477-78 (1985)); see McGee v. Int’l Life Ins. Co., 355 U.S.
220, 223-24 (1957).

                                    B.

   To decide whether the requisites of specific jurisdiction are satis-
fied in this case, it is necessary to consider how they apply to the par-
ticular circumstance in which, as here, an out-of-state defendant has
acted outside of the forum in a manner that injures someone residing
in the forum. In Calder v. Jones, 465 U.S. 783 (1984), the Supreme
Court held that a court may exercise specific personal jurisdiction
over a nonresident defendant acting outside of the forum when the
defendant has intentionally directed his tortious conduct toward the
forum state, knowing that that conduct would cause harm to a forum
resident.7 Id. at 789-90. Applying that test to the libel suit before it,
the Calder Court held that California possessed jurisdiction over Flor-
ida reporters who had written an allegedly libelous article for the
National Enquirer about a California actress, because "California
[was] the focal point both of the story and of the harm suffered." Id.
at 789. The writers’ "actions were expressly aimed at California," the
Court said, "[a]nd they knew that the brunt of [the potentially devas-
tating] injury would be felt by [the actress] in the State in which she
lives and works and in which the National Enquirer has its largest cir-
culation." Id. at 789-90; see also ESAB Group, 126 F.3d at 625-26
(emphasizing importance, in light of Calder, of evidence that defen-
dant expressly aimed or directed its conduct toward forum state and
noting that business activities focusing "generally on customers
  7
   This "effects test" of specific jurisdiction is typically construed to
require that the plaintiff establish that: (1) the defendant committed an
intentional tort; (2) the plaintiff felt the brunt of the harm in the forum,
such that the forum can be said to be the focal point of the harm; and (3)
the defendant expressly aimed his tortious conduct at the forum, such
that the forum can be said to be the focal point of the tortious activity.
See, e.g., IMO Indus., Inc. v. Keikert AG, 155 F.3d 254, 265-66 (3d Cir.
1988).
10     CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS
located throughout the United States and Canada without focusing on
and targeting" forum state cannot yield personal jurisdiction).

                                    C.

   Carefirst contends that, in two distinct ways, CPC expressly aimed
its trademark-infringing conduct at the forum state of Maryland: first,
CPC set up a semi-interactive website that was accessible from Mary-
land; and second, CPC maintained a relationship with the Maryland
web hosting company, NetImpact. We address in turn each of these
two potential sources of specific jurisdiction.

                                    1.

   Carefirst first contends that it made a prima facie showing of spe-
cific personal jurisdiction when it alleged that CPC used an interac-
tive website to direct electronic activity into the state with the
manifest intent of conducting commercial activities with Maryland
residents. That CPC possessed the requisite intent is, according to
Carefirst, demonstrated by CPC’s acceptance of donations from
Maryland residents; its submission of e-mails to Maryland residents
who make contributions; its mailing of promotional materials to
Maryland residents who make contributions; and its establishment of
a 24-hour toll-free telephone number and hotline over which Mary-
land residents could make donations, obtain counseling, or receive
pregnancy test kits.

   The issue before us is whether the evidence that Carefirst has prof-
fered is sufficient to make out a prima facie case that CPC "expressly
aimed" its allegedly unlawful online conduct at Maryland, so as to
confer personal jurisdiction over CPC in the Maryland courts. To
resolve this question, we begin with our recent decision in ALS Scan,
Inc. v. Digital Service Consultants, Inc., 293 F.3d 707, 713 (4th Cir.
2002), in which we addressed "whether a person electronically trans-
mitting or enabling the transmission of information via the Internet to
Maryland, causing injury there, subjects the person to the jurisdiction
of a court in Maryland." Id. at 712. Or, to put the ALS Scan issue
more broadly, when has "an out-of-state citizen, through electronic
contacts, . . . ‘entered’ the State via the Internet for jurisdictional pur-
poses"? Id. at 713.
       CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS              11
   In tackling these questions, our ALS Scan decision expressly
"[a]dopt[ed] and adapt[ed]" the model for Internet-based specific
jurisdiction developed in Zippo Manufacturing Co. v. Zippo Dot Com,
Inc., 952 F. Supp. 1119 (W.D. Pa. 1997). Id. at 714. In its Zippo deci-
sion, Judge McLaughlin of the Western District of Pennsylvania first
enunciated that court’s influential "sliding scale" model for applying
Calder principles to cases arising from electronic commerce. In
Zippo, the defendant operated an online news service, which collected
information and payments from, and contracted with, subscribers in
the plaintiff’s jurisdiction, all via the Internet. In holding that personal
jurisdiction over the defendant was proper in the plaintiff’s home
state, the Zippo court distinguished among interactive, semi-
interactive, and passive websites. When a defendant runs an interac-
tive site, through which he "enters into contracts with residents of a
foreign jurisdiction that involve the knowing and repeated transmis-
sion of computer files over the Internet," he can properly be haled into
the courts of that foreign jurisdiction. Zippo, 952 F. Supp. at 1124. If,
by contrast, the defendant’s site is passive, in that it merely makes
information available, the site cannot render him subject to specific
personal jurisdiction in a foreign court. Id.; see Mink v. AAAA Dev.
LLC, 190 F.3d 333, 336 (5th Cir. 1999); see also ESAB Group, Inc.
v. Centricut, LLC, 34 F. Supp. 2d 323, 330 (D.S.C. 1999). Occupying
a middle ground are semi-interactive websites, through which there
have not occurred a high volume of transactions between the defen-
dant and residents of the foreign jurisdiction, yet which do enable
users to exchange information with the host computer. "In these
cases, the exercise of jurisdiction is determined by examining the
level of interactivity and commercial nature of the exchange of infor-
mation that occurs." Zippo, 952 F. Supp. at 1124.

   Applying Zippo, we held in ALS Scan that, as a general matter, "[a]
State may, consistent with due process, exercise judicial power over
a person outside of the State when that person (1) directs electronic
activity into the State, (2) with the manifested intent of engaging in
business or other interactions within the State, and (3) that activity
creates, in a person within the State, a potential cause of action cogni-
zable in the State’s courts." Id. at 714. Thus, "a person’s action of
placing information on the Internet" is not sufficient by itself to "sub-
ject[ ] that person to personal jurisdiction in each State in which the
information is accessed." Id. at 712; see also Panavision Int’l, L.P. v.
12    CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS
Toeppen, 141 F.3d 1316, 1321 (9th Cir. 1998) (holding that some-
thing more than posting and accessibility is needed to "indicate that
the [defendants] purposefully (albeit electronically) directed [their]
activity in a substantial way to the forum state"). Applying this frame-
work, we decided in ALS Scan that Maryland could not exercise per-
sonal jurisdiction over an Internet service provider whose activities in
the state were merely "passive." And accordingly, we affirmed the
dismissal of an underlying copyright action brought by the owner of
copyrighted photographs against a nonresident Internet service pro-
vider for the website where the photographs were being displayed.

   Since deciding ALS Scan last year, we have had only one occasion
on which to discuss in detail and apply the principles of Internet-
based personal jurisdiction that our ALS Scan opinion set forth. In
Young v. New Haven Advocate, 315 F.3d 256 (4th Cir. 2002), we
addressed whether a Virginia district court had personal jurisdiction
over foreign defendants in a libel suit brought by the warden of a Vir-
ginia prison against two Connecticut newspapers. The warden’s alle-
gations stemmed from the newspapers’ coverage of conditions in the
prison, which housed numerous Connecticut prisoners. In their
motion to dismiss for lack of personal jurisdiction, the newspapers
pointed out that both publications were printed and distributed in
Connecticut. One of the newspapers had no mail subscribers in Vir-
ginia, and the other had just eight. Neither solicited subscriptions
from Virginia residents, and neither had officers or employees there.
No one from either newspaper — not even the reporters — had trav-
eled to Virginia to work on the articles. Two reporters made a few
telephone calls into Virginia to gather information, but the newspa-
pers otherwise had no direct contact with the Commonwealth.

   In response, the warden noted that the newspapers posted the alleg-
edly defamatory articles on Internet websites that were accessible to
Virginia residents. He also observed that the newspapers’ websites
contained real estate, employment, and other advertising content, and
he argued that such content was designed to target and attract out-of-
staters, such as Virginians. Thus, the warden contended, the Virginia
court possessed personal jurisdiction over the Connecticut defendants
because (1) the newspapers, knowing that the warden was a Virginia
resident, intentionally defamed him in their articles; (2) the newspa-
pers posted the articles on Virginia-accessible websites that were
      CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS            13
designed to attract an out-of-state audience; and (3) the primary
effects of the defamatory statements on the warden’s reputation were
felt in Virginia. Id. at 261-62.

   Despite the warden’s showing of these Virginia connections, we
held in Young that the Connecticut newspapers did not post materials
on their Internet sites with the "manifest intent" of targeting readers
in Virginia, and hence that a Virginia court lacked personal jurisdic-
tion over the newspapers. Id. at 264. In rejecting the warden’s argu-
ment and finding in favor of the defendant newspapers, Judge
Michael reasoned that "[t]he [newspapers’] websites are not designed
to attract or serve a Virginia audience." Id. at 263. Furthermore, "Con-
necticut, not Virginia, was the focal point of the [allegedly libelous]
articles." Id. at 264. Because "[t]he newspapers did not post materials
on the Internet with the manifest intent of targeting Virginia readers,"
they "could not have ‘reasonably anticipate[d] being haled into [a Vir-
ginia] court.’" Id. (quoting Calder, 465 U.S. at 790).

   Applying these precedents to this case, it is clear that, in order for
CPC’s website to bring CPC within the jurisdiction of the Maryland
courts, the company must have done something more than merely
place information on the Internet. See ALS Scan, 293 F.3d at 712.
Rather, CPC must have acted with the "manifest intent" of targeting
Marylanders. See Young, 315 F.3d at 264. Whether CPC intended to
target Marylanders can be determined only from the character of the
website at issue.

   First, it is relevant that CPC’s sites are "semi-interactive," in that
they contain features that make it possible for a user to exchange
information with the host computer. When a website is neither merely
passive nor highly interactive, the exercise of jurisdiction is deter-
mined "by examining the level of interactivity and commercial nature
of the exchange of information that occurs." See Zippo, 952 F. Supp.
at 1126. While the Zippo defendant was "doing business over the
Internet" with residents of the forum state, entering into contracts
through its website with 3,000 individuals and seven Internet access
providers in the forum state, id. at 1125-26, the only concrete evi-
dence of online exchanges between CPC and Maryland residents was
the single donation initiated by Carefirst’s counsel (and ostensibly
made to bolster the position of her client in this litigation).
14     CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS
   Second, we find it pertinent that the overall content of CPC’s web-
site has a strongly local character, emphasizing that CPC’s mission is
to assist Chicago-area women in pregnancy crises. See Young, 315
F.3d at 263 ("The overall content of both [of the Connecticut newspa-
pers’] websites is decidedly local."). Rather than target a Maryland
audience, the website states that CPC is a non-profit organization that
offers assistance "to more than 46,000 hurting women and families in
the Chicago area"; that CPC "now operate[s] out of seven different
locations in the city [of Chicago] and [Chicago] suburbs"; and that
CPC "teaches abstinence until marriage in public high schools
throughout [Chicago’s] Cook County." In fact, the only respect in
which CPC even arguably reaches out to Marylanders via its Internet
website is in its generalized request that anyone, anywhere make a
donation to support CPC’s Chicago-based mission. Such a general-
ized request is, under the circumstances, an insufficient Maryland
contact to sustain jurisdiction in that forum.

    In advocating in favor of Maryland jurisdiction, Carefirst empha-
sizes that Maryland is the focal point of the injuries that it has suf-
fered by virtue of CPC’s infringement of its trademark. And indeed,
it is true that, much as in Young, a substantial portion of the injuries
that Carefirst has alleged were suffered in the forum state: just as the
allegedly libeled warden in Young lived in Virginia, where that suit
was filed, Carefirst’s members reside in the mid-atlantic region, many
of them in Maryland. However, as we said in Young, "[a]lthough the
place that the plaintiff feels the alleged injury is plainly relevant to the
[jurisdictional] inquiry, it must ultimately be accompanied by the
defendant’s own [sufficient minimum] contacts with the state if juris-
diction . . . is to be upheld." 315 F.3d at 262 (quoting ESAB Group,
126 F.3d at 626) (alterations in original); see also ALS Scan, 293 F.3d
at 714. And, for the reasons discussed above, those minimum contacts
are here lacking.

   In sum, when CPC set up its generally accessible, semi-interactive
Internet website, it did not thereby direct electronic activity into
Maryland with the manifest intent of engaging in business or other
interactions within that state in particular. See ESAB Group, 126 F.3d
at 625-36 (holding that company’s sales activities "focusing generally
on customers located throughout the United States and Canada with-
out focusing on and targeting" forum state do not yield personal juris-
      CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS             15
diction); see also Calder, 465 U.S. at 789. Thus, while Maryland does
have a strong interest in adjudicating disputes involving the alleged
infringement of trademarks owned by resident corporations, and
while we give due regard to Carefirst’s choice to seek relief in that
state, see Kulko v. Sup. Ct. of Cal., 436 U.S. 84, 92 (1978), it nonethe-
less remains the case that CPC "could not [on the basis of its Internet
activities] have ‘reasonably anticipate[d] being haled into [a Mary-
land] court.’" Young, 315 F.3d at 264 (quoting Calder, 465 U.S. at
790). Consequently, the website fails to furnish a Maryland contact
adequate to support personal jurisdiction over CPC in the Maryland
courts.

                                    2.

   Carefirst next maintains that CPC’s relationship with the in-forum
web hosting company, NetImpact, is sufficient to ground specific
jurisdiction. However, we have described as "de minimis" the level
of contact created by the connection between an out-of-state defen-
dant and a web server located within a forum. Christian Sci., 259 F.3d
at 217 n.9. And whereas in our Christian Science decision, we found
jurisdiction proper on the basis that the in-state individual was
involved in the "administration, maintenance, and upkeep" of the site,
id., NetImpact had no comparably active role with respect to CPC’s
site: NetImpact merely facilitated the purchase of CPC’s domain
names and rented CPC space on its servers — which in fact were
located not in Maryland, but in Massachusetts. It is unreasonable to
expect that, merely by utilizing servers owned by a Maryland-based
company, CPC should have foreseen that it could be haled into a
Maryland court and held to account for the contents of its website.
Consequently, CPC’s employment of NetImpact as a web host does
not ground specific jurisdiction over CPC in Maryland.

                                    3.

   In sum, given the limited contacts between CPC and Maryland, to
require CPC to defend its interests in that state would "offend tradi-
tional notions of fair play and substantial justice." Int’l Shoe, 326 U.S.
at 316 (internal quotation marks omitted). The evidence that CPC
expressly aimed or directed its conduct toward Maryland consists of
(1) CPC’s semi-interactive, Maryland-accessible Internet website,
16     CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS
which contained CPC’s allegedly infringing use of the CAREFIRST
name; and (2) CPC’s contract with the Maryland web hosting com-
pany, NetImpact, which enabled CPC to launch the allegedly infring-
ing website. For the reasons spelled out above, this evidence is
insufficient to make out a prima facie case of specific jurisdiction.

                                   V.

   Carefirst next contends that, even if it did not make a prima facie
showing of personal jurisdiction, the district court abused its discre-
tion in refusing to permit jursidictional discovery. In denying Care-
first’s motion for discovery, the court explained that, "in light of
CPC’s specific affidavits and the lack of any concrete proffer by [Care-
first],"8 Carefirst had not demonstrated that it was entitled to discov-
ery. Opinion at 2. And in response to Carefirst’s subsequent renewal
of its discovery request on a motion to vacate the dismissal, the court
found that Carefirst had "failed to establish any fraud or intentional
misconduct on the part of [CPC]," and that the "additional informa-
tion [that Carefirst sought] concerning [NetImpact] would not alter
[the] analysis of personal jurisdiction." July Order at 1.

   Discovery under the Federal Rules of Civil Procedure is broad in
scope and freely permitted. Mylan Labs., 2 F.3d at 64. At the same
time, however, district courts "have broad discretion in [their] resolu-
tion of discovery problems that arise in cases pending before [them]."
Id. (quoting In re Multi-Piece Rim Prods. Liab. Litig., 653 F.2d 671,
679 (D.C. Cir. 1981)) (alterations in original). When a plaintiff offers
only speculation or conclusory assertions about contacts with a forum
state, a court is within its discretion in denying jurisdictional discov-
ery. See McLaughlin v. McPhail, 707 F.2d 800, 806 (4th Cir. 1983)
(holding that district court did not abuse its discretion in denying
jurisdictional discovery when, "[a]gainst the defendants’ affidavits,"
plaintiff "offered nothing beyond his bare allegations that the defen-
dants had had significant contacts with the [forum] state of Maryland"
  8
   The Opinion refers to "the lack of any concrete proffer by the defen-
dant." Opinion at 2. Of course, Carefirst is the plaintiff, not the defen-
dant. However, the accompanying Order makes it clear that the
Opinion’s reference to the "defendant" is merely a typographical error,
and that the court intended "plaintiff" rather than "defendant."
       CAREFIRST OF MARYLAND v. CAREFIRST PREGNANCY CENTERS             17
(internal quotation marks omitted)); ALS Scan, 293 F.3d at 716 n.3
(upholding district court’s refusal to allow plaintiff to engage in juris-
dictional discovery where plaintiff’s request was based on "conclu-
sory assertions"); see also Rich v. KIS Cal., Inc., 121 F.R.D. 254, 259
(M.D.N.C. 1988) ("[W]here a plaintiff’s claim of personal jurisdiction
appears to be both attenuated and based on bare allegations in the face
of specific denials made by defendants, the Court need not permit
even limited discovery confined to issues of personal jurisdiction
should it conclude that such discovery will be a fishing expedition.").
Having found a "lack of any concrete proffer by [Carefirst]," no indi-
cation of "fraud or intentional misconduct on the part of [CPC]" in its
jurisdiction affidavits, and no reason to believe that the "additional
information [that Carefirst sought] concerning [NetImpact] would . . .
alter [the] analysis of personal jurisdiction," the court was within its
discretion in deciding that Carefirst had failed to establish that juris-
dictional discovery was warranted.9

                                   VI.

   For the foregoing reasons, the judgment of the district court is
affirmed.

                                                             AFFIRMED

  9
    Carefirst also asserts that the district court abused its discretion in
denying its request for additional time in which to file a response to
CPC’s motion to dismiss, maintaining that the request was made in good
faith and would not have caused significant delay or prejudice to CPC.
The district court, however, found that such an extension would be fruit-
less. Order at 2. That finding is not clearly erroneous, and the court was
within its discretion in denying the motion on that basis. We thus affirm
the denial.